UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6884



CURTIS J. BROWN, SR.,

                                             Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-97-2199-2-DCN)


Submitted:   October 20, 2005             Decided:   October 28, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Curtis J. Brown, Sr., Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Curtis J. Brown, Sr., seeks to appeal the district

court’s order denying his motion to appoint counsel.            We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).         This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s order was entered on the docket on

July 27, 2004.    The notice of appeal was filed on May 24, 2005.*

Because Brown failed to file a timely notice of appeal or to obtain

an   extension   or   reopening   of   the   appeal   period,   we   deny   a

certificate of appealability and dismiss the appeal.            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                  DISMISSED


      *
      We have given Brown the benefit of the ruling in Houston v.
Lack, 487 U.S. 266 (1988), in determining the date on which he
filed his materials with the district court.

                                  - 2 -